Citation Nr: 0513703	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  99-25 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for a low back disorder (identified as intervertebral disc 
syndrome, status-post laminectomy L4-5 with six pedicle 
screw fixation and two rods, L5-S1 diskectomy; and L4-S1 
fusion with bone graft).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman




INTRODUCTION

The veteran served on active duty from August 1974 to 
November 1977.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In February 2001 the Board remanded this case for additional 
development.  The veteran was accorded examinations for 
disability evaluation purposes and additional medical 
records were added to the record.  The RO returned the case 
to the Board in February 2005.


FINDINGS OF FACT

The veteran's service-connected low back disorder is 
manifested by almost full range of motion without evidence 
of pronounced intervertebral disc syndrome or incapacitating 
episodes of intervertebral disc syndrome requiring bed rest; 
the low back disorder is also manifested by neuropathy of 
the lower extremities, subjective complaints of pain, 
sciatica, and absent ankle jerks; there are no other organic 
changes present such as muscular atrophy or trophic changes.


CONCLUSION OF LAW

A rating in excess of 40 percent for a low back disorder is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5292, 5293, 5295, 8520 (before 
and after September 23, 2002), and 5235-5243, 8520 (as in 
effect September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are 
found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in the 
rating decision dated in September 1999; the statement of 
the case dated in November 1999; the supplemental statements 
of the case dated in April 2003, October 2004, and December 
2004; and the letter dated in July 2004.  These documents 
included a summary of the evidence in the case; citation to 
pertinent laws and regulations; and a discussion of how they 
affect the decision.  The RO explained why the evidence was 
insufficient under applicable law and regulations to grant 
the benefit sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  The July 2004 letter 
specifically invited the veteran to give VA any additional 
evidence he had regarding the issue on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
VA medical examinations regarding the nature and severity of 
the disorder decided herein have been obtained in this case.  
The available medical evidence is sufficient for an adequate 
determination.  Further, the veteran has not identified any 
outstanding medical records.  In fact, in a July 2004 
statement, the veteran indicated that he had no further 
evidence to submit.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA as to the 
issues addressed in this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA 
notice requirement in the case was harmless error.  While 
the notice provided to the veteran was not given prior to 
the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and notice complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The issue on appeal was re-adjudicated and a 
supplemental statements of the case was provided to the 
veteran.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal 
would not be prejudicial error.  See VAOPGCPREC 7-2004 (July 
16, 2004).

Factual Background.  A VA outpatient treatment record, dated 
in October 1992, reflects that the veteran was wearing a 
thoracolumbar sacral orthosis brace on a full time basis.  
He had subjective right leg symptoms, and persistent 
tenderness of the low back.  The treating physician included 
a note stating that the veteran was "still 100 percent 
disabled.  Expect 9-12 months total rehab/disablement.  
Advised walking for exercise; wear [thoracic lumbar sacral 
orthosis] for activity."  In July 1995, the veteran was 
seen with complaints of low back pain with radiation into 
both legs, with the left worse than the right.  

At the time of an April 1998 VA examination, the veteran 
reported chronic low back pain since an in-service injury, 
as well as right lower extremity radicular symptoms of 
numbness, pain and tingling of the right leg, extending to 
the foot.  He underwent surgery in April 1992 of posterior 
spinal instrumentation and fusion from L4-S1, with six 
pedicle screws and two rods.  The veteran had not been 
gainfully employed since 1991 due to his low back and 
radiculopathy of the right leg.  On examination, the veteran 
had no abnormal curvatures, spasm or asymmetry.  He had 
flexion to 40 degrees; extension to 10 degrees; left and 
right bending to 15 degrees; and left and right rotation to 
15 degrees.  There was moderate objective pain with motion.  
The veteran had difficulty heel-toe walking due to weakness 
in the right lower extremity.  There was decreased sensation 
over the right thigh, as well as the right leg and foot.  
There was decreased light touch discrimination and point 
discrimination.  Straight leg raising was positive at 60 
degrees, seated, with the right leg causing more severe 
symptoms of pain, numbness and tingling, than the left leg.  
Right leg strength ranged from 4/5 to 5/5; left leg strength 
was 5/5 throughout.  The right Achilles reflex was reduced 
to 1+.  X-rays of the lumbar spine showed evidence of 
posterior instrumentation and fusion from L4 through S1, 
with fixed pedicle screws and rods.  There was degenerative 
disc disease at the L4-5 and L5-S1 disc spaces with 
significant narrowing.

At the time of a July 1998 VA examination, there were no 
abnormal curvatures of the lumbar spine.  The veteran had 
flexion to 45 degrees; extension to 10 degrees; lateral 
bending to 20 degrees, bilaterally; and rotation to 30 
degrees, bilaterally.  There was moderate subjective pain 
with range of motion.  The veteran was able to heel-toe 
walk.  There was a slightly decreased length in the 
veteran's stride.  There was decreased sensation over the 
right thigh, leg and foot, as well as decreased light touch 
discrimination.  Straight leg raising was positive on the 
right at 60 degrees; left straight leg raising caused back 
pain.  Muscle strength on the right was 4-5/5, and was 5/5 
on the left.  The examiner commented that it would not be 
unexpected to require one year of recovery at near total to 
total disability after undergoing the veteran's surgery.  
The examiner also noted that the veteran continued to have 
some signs of radiculopathy and low back pain.  Diagnosis 
was of multilevel degenerative disc disease of the lower 
spine with associated radiculopathy, especially to the right 
lower extremity.  The veteran was status post posterior 
spinal instrumentation and fusion with laminectomy L4-S1.

A VA examination dated in December 1998 noted the veteran's 
functional limitations of fatigability, weakness and pain.  
The veteran had numbness in the right leg.  He had minimal 
weakness, but residual pain, in the back and left hip.  He 
also had numbness in the right lower extremity, which 
functionally impaired his ability to sit or stand for 
prolonged periods of time.  

A treatment record from Doctors Care Medical Centers, dated 
in May 2000, reflects a history of severe back problems.

A December 2000 VA outpatient record indicates that the 
veteran complained of lower back pain.  He had been very 
active and pain free over the past few years, but indicated 
that the pain had been starting to "flare" over the past 
few months.  He noted right gluteal, sciatic pain radiating 
to the right thigh, right lateral thigh numbness, and mild 
low back pain.  On examination, straight leg raising caused 
gluteal pain.  He had difficulty with his right leg when 
squatting, and with heel and toe walking on the right.  

A May 2002 VA outpatient treatment report notes that the 
veteran complained of right and left sided buttock pain, 
related to his back injury.  He had had sciatic pain in the 
left side for two years, with permanent loss of sensation to 
the left lateral leg and foot since surgery in 1992, and 
right-sided pain for many years.  He denied any radiating 
pain or numbness on the left side.  Clinical impression was 
of back pain with bilateral buttock pain, rated as 0/10.  No 
intervention was warranted at the time.

At the time of a June 2002 VA examination, the veteran 
reported suffering from pain, weakness, fatigue, lack of 
endurance and stiffness in the lower back.  The symptoms 
were most severe (1) in the morning, (2) when sitting for a 
long period of time, or (3) when attempting to lift or bend.  
The veteran's pain was mostly in the low back, and shot down 
into the right leg towards the knee.  Occasionally, it also 
shot down to the left side.  Flare-ups of the lower back, 
precipitated by overuse, occurred one to two times per 
month.  During flare-ups, the veteran had to lay on his 
back, and was unable to do anything other than simply get 
out of bed for a few minutes at a time.  He usually took 
Motrin and Codeine during this kind of severe pain.  When 
not having a flare-up, the veteran was able to shower, cook, 
vacuum, walk, drive, shop, take out the trash, push the 
lawnmower, and climb stairs.  He was unable to garden, 
however.

At the time of the examination, the veteran appeared well-
developed, well-nourished, and in no apparent distress.  
Objectively, there was no tenderness to palpation of the 
back, or weakness.  There was no muscle spasm, and straight-
leg raise test was negative bilaterally.  Range of motion 
was normal, but was associated with pain at the extreme 
ranges of motion.  Flexion was to 95 degrees; extension was 
to 35 degrees; right and left lateral flexion was to 40 
degrees; and right and left rotation was to 35 degrees.  
There was no fatigue, weakness, lack of endurance, or 
incoordination.  There was no edema of the extremities.  The 
veteran was able to do toe walking, although heel walking 
was abnormal, as he had decreased strength in the 
dorsiflexors on the right side at 4/5.  

Neurologically, the veteran had good tone bilaterally, with 
"good active motion."  Decreased strength was noted at 4/5 
in the right ankle dorsiflexors and also in the right 
quadriceps.  All other strength was 5/5.  There was 
decreased sensation down the lateral aspect of the right leg 
from the thigh down to the calf, and also on the lateral 
portion of the right foot.  Reflexes in both the right knee 
and right ankle were decreased at 1+.  Left-sided reflexes 
in both the ankle and the knee were 2+.

The examiner concluded that the veteran had radiculopathy on 
the right side, secondary to a spinal injury.  He was also 
status post laminectomy of the spine.  The examiner further 
commented that:

Due to the veteran's symptoms and 
painful motion, he is limited from any 
activities requiring frequent heavy 
lifting and carrying.  He is precluded 
from substantially gainful employment 
as a crane operator because he is 
unable to operate many types of cranes, 
unable to operate foot pedals, and 
unable to sit for long periods of time 
due to the pain in his back.

A November 2002 VA outpatient note indicates that the 
veteran complained of worsening sciatic pain on the left 
lower extremity, consisting of sharp, shooting pain to the 
knee, but no numbness of tingling.  He reported that his 
left sided back pain had worsened within the past year and a 
half.  Ibuprofen helped with the symptoms.  Objectively, 
there was no evidence of spinal cord compression.  The 
veteran also exhibited full strength and range of motion on 
examination.  

A February 2003 VA medical opinion indicates that "[t]here 
is some real disease in the back which has decreased the 
reflexes in the right leg," with "ongoing subjective pain 
and discomfort."  The veteran also had a "real loss in 
reflexes or decrease in reflexes on the right side versus 
the left."  This had no significant functional 
implications.  In the physician's opinion, however, the 
veteran was quite capable of operating a hydraulic crane, 
but not one that required a repetitive manual pressure of 
more than 20 pounds.

A private orthopedic examination, dated in July 2003, 
reflects that the veteran had flexion to 60 degrees; 
extension to 10 degrees, with pain; and right and left 
bending to 15 degrees, with pain.  The veteran had decreased 
sensation, S1 distribution, right leg.  X-rays showed a 
solid arthrodesis, L4 to S1, posterolaterally, with pedicle 
screw instrumentation, L4 to S1.  There appeared to be 
moderate facet arthritis at L3-4 above the fusion, with 
well-preserved disc spaces.  Diagnostic impression was of 
(1) sprain and possible fracture, lumbar spine, and (2) 
status post posterior spinal laminectomy and decompression, 
L4 to S1, with pedicle screw instrumentation, and (3) 
erectile dysfunction and bladder dysfunction as a result of 
his back injury.

VA treatment records, dated in August 2003, reflect that the 
veteran's left lower sciatic pain was well-controlled on 
Tegretol.  It also indicated that the veteran was taking 800 
milligrams of Ibuprofen on an "as needed" basis, averaging 
two to three tablets per day.  The veteran denied weakness 
or decreased range of motion in the left lower extremity.  
Physical examination revealed no tenderness to palpation.  
The veteran was able to squat and to heel and toe walk on 
the right side.  Strength in the left lower extremity was 
5/5.  Clinical assessment was that there was no evidence of 
spinal cord compression, and that the veteran had full 
strength and range of motion.  Improved neuropathic pain 
control was also noted.  

At the time of a November 2004 VA neurological examination, 
the veteran had a loss of sensation over the entire lateral 
aspect of the right leg, absent ankle jerks bilaterally, 
decreased pinprick over the buttock area and half of the 
genital area on the right.  The examiner noted that this did 
not follow any specific nerve root problem.  The rest of the 
examination was normal.

Analysis.  Increased Rating Claims.  Disability evaluations 
are determined by the application of the VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 
4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings 
for the same disability under various diagnoses is 
prohibited.  38 C.F.R. § 4.14.

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall 
be assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see 
also 68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  If the revised regulations are 
more favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change.  
See VAOPGCPREC 7-2003.  The Board notes that the provisions 
of DC 5293 (which pertained to intervertebral disc syndrome) 
were changed effective from September 23, 2002.  The rating 
schedule for the spine was changed effective September 26, 
2003, at which time DC 5293 was changed to DC 5243, and DC 
5295 was changed to 5237.  

The Rating Schedule provides that traumatic and degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  
Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis 
can be assigned when there is X-ray evidence of the 
involvement of 2 or more major joints or 2 or more minor 
joint groups (10 percent), or X-ray evidence of the same 
with occasional incapacitating exacerbations (20 percent).  
Id.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  A VA 
General Counsel opinion has also held that Diagnostic Code 
5293, intervertebral disc syndrome, involved loss of range 
of motion and that consideration of 38 C.F.R. §§ 4.40 and 
4.45 was applicable.  VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).

Prior to September 2003, the Rating Schedule provided 
ratings for limitation of motion of the lumbar spine when 
limitation was slight (10 percent), moderate (20 percent), 
or severe (40 percent).  38 C.F.R. § 4.71a, Code 5292.  The 
words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a  mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 
C.F.R. § 4.6.  It should also be noted that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  The Board finds that a 
rating in excess of 40 percent under DC 5292 is unavailable.

Prior to September 2002, the Rating Schedule provided 
ratings for lumbosacral strain when there was evidence of 
characteristic pain on motion (10 percent), muscle spasm on 
extreme forward bending with loss of lateral spine motion, 
unilateral, in a standing position (20 percent), or listing 
of the whole spine to the opposite side with a positive 
Goldthwaite's sign, marked limitation of forward bending in 
a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion (40 percent).  See 38 C.F.R. § 4.71, Code 5295 
(effective before September 23, 2002).  As an evaluation in 
excess of 40 percent is not available, the Board will not 
address these criteria.

Prior to September 2002, ratings were provided for 
intervertebral disc syndrome when the disorder is shown to 
be mild (10 percent), moderate with recurring attacks (20 
percent), severe with recurring attacks and intermittent 
relief (40 percent), or pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the 
diseased disc with little intermittent relief (60 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective before 
September 23, 2002).  The Board finds that the evidence does 
not show that the veteran has pronounced intervertebral disc 
syndrome.  There was some objective evidence of decreased 
sensation in the lower extremities, sciatic pain, numbness, 
and absent ankle jerks.  As the findings do not reflect 
pronounced intervertebral disc syndrome with persistent 
symptoms, the criteria for a 60 percent rating under DC 5293 
have not been met.

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation. Ratings were 
provided for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months 
(10 percent), with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months (20 percent), with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months (40 percent), 
or with incapacitating episodes having a total duration of 
at least six weeks during the past 12 months (60 percent). 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).

It was noted that for purposes of evaluations, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  It was further noted that 
when evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes 
and neurologic disabilities were to be evaluated separately 
using criteria for the most appropriate neurologic 
diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (2).  If intervertebral disc syndrome was 
present in more than one spinal segment, provided that the 
effects in each spinal segment were clearly distinct, each 
segment of the spine was to be evaluated on the basis of 
chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (3).

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent),or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720.  
It is noted that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  

With respect to this revised regulation, the Board notes 
that the veteran has not experienced incapacitating episodes 
having a total duration of at least six weeks during the 
past 12 months, and thus, is not entitled to a 60 percent 
evaluation pursuant to these regulations.  Bed rest has not 
been prescribed by a physician.  And, as set forth above, no 
significant neurological symptoms have been noted.  Next, 
the Board shall consider the veteran's chronic orthopedic 
and neurological manifestations.  

Turning to the neurologic manifestations of the veteran's 
intervertebral disc syndrome include findings in August 2003 
of sciatic pain in the left lower extremity, controlled by 
Tegretol.  The veteran denied any weakness or decreased 
range of motion in the left lower extremity.  In addition, 
the November 2004 VA examination showed loss of sensation 
over the entire lateral aspect of the right leg, absent 
ankle jerks bilaterally, decreased pinprick over the buttock 
area, and half of the genital area on the right.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.  

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent),or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720.  
It is noted that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.

As noted above, the veteran's neuropathy of the lower 
extremities is manifested by subjective complaints of pain, 
sciatica, and absent ankle jerks.  There are no other 
organic changes present such as muscular atrophy or trophic 
changes.  The Board finds that such symptoms are compatible 
with mild incomplete paralysis of the sciatic nerve which 
warrants a 10 percent rating.  Accordingly, the Board finds 
no basis for a separate rating in excess of 10 percent for 
the neurologic manifestation of each lower extremity 
neuropathy due to intervertebral disc syndrome.

Further, a rating in excess of 40 percent is not warranted 
under any other potentially applicable diagnostic code 
during this period.  Schafrath.  Under DC 5289, a 50 percent 
rating is warranted for unfavorable ankylosis of the lumbar 
spine.  38 C.F.R. § 4.71a, DC 5289 (2002).  Under DC 5286, a 
60 percent evaluation is assignable for complete bony 
fixation (ankylosis) of the spine at a favorable angle. 38 
C.F.R. § 4.71a, DC 5286 (2002).  Under DC 5285, when 
evaluating residuals of a fracture of the vertebra, a 60 
percent evaluation is also assignable if there is no cord 
involvement; abnormal mobility requiring neck brace (jury 
mast).  In other cases, the disability is to be evaluated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  38 C.F.R. § 4.71a, DC 5285 (2002).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic 
codes include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, The Spine (effective from September 23, 
2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 percent);

For unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);

For unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire 
thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine 
(30 percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees, or the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees, or 
the combined range of motion of the cervical spine not 
greater than 170 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent); and

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees, or combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, or combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 50 percent 
or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 23, 2003).

It is noted that diseases and injuries of the spine should 
be evaluated upon any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for 
that individual will be accepted.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (3).

Range of motion measurement are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).

The September 2003 regulation amendments also provide a 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as follows:

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months (60 percent);

With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months (40 percent);

With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months (20 percent); and

With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months (10 percent).

38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (effective from 
September 23, 2003).

In this case, it is significant to note that the veteran is 
presently in receipt of a 40 percent rating for his service-
connected low back disorder.  In the absence of ankylosis, 
the Board finds entitlement to a higher schedular rating 
under either the prior or revised criteria for lumbosacral 
strain or arthritis with limited lumbar spine motion is not 
possible.  The Court has held that there is no basis for a 
rating higher than the maximum schedular rating for 
additional limitation of motion due to pain or functional 
loss under the provisions of 38 C.F.R. §§ 4.40, 4.45 or 
4.59.  Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board notes consideration under the revised criteria for 
intervertebral disc syndrome effective from September 23, 
2002, (Diagnostic Code 5293) and effective from September 
26, 2003, (Diagnostic Code 5243) is also applicable.  
However, as set forth above, the veteran's chronic 
orthopedic manifestations warrant the schedular rating of 20 
percent for such disabilities, and 10 percent for each lower 
extremity due to chronic neurologic disability 
manifestations attributable to his service-connected 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
Note (1), or 38 C.F.R. § 4.124, Diagnostic Codes 8520.  
Therefore, the Board finds a higher combined rating in 
excess of 40 percent is not warranted.

In addition, the Board notes that none of the available 
medical reports show that a physician has prescribed bed 
rest.  Thus, the Board finds there is no evidence of any 
incapacitating episodes within the Rating Schedule 
definition to warrant a rating higher than 40 percent.

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  In this regard, the Board 
initially notes that the veteran's subjective complaints of 
pain are specifically contemplated in the criteria of DC 
5292.  As for DC's 5295 and 5293, while the evidence shows 
that there was increased pain on flexion, extension, as well 
as rotation, the evidence does not otherwise show functional 
loss due to pain to warrant a rating in excess of 40 
percent.  In particular, the Board notes the lack of 
evidence of such findings as neurological impairment, loss 
of strength and muscle atrophy.  In this regard, the April 
2003 examiner stated that the veteran was able to ambulate 
independently and normally.  Indeed, it was noted that the 
veteran was able to do routine yard work.  In summary, when 
the ranges of motion in the back are considered together 
with the evidence showing functional loss, to include the 
findings pertaining to neurologic deficits, muscle strength, 
and the lack of evidence of muscle atrophy, the Board finds 
that there is insufficient evidence of any functional loss, 
to warrant a rating in excess of 40 percent during this 
period.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, DC's 
5292, 5293; DeLuca, supra .  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible 
for determining whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
Board finds the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 40 percent for low 
back strain with degenerative joint disease.




ORDER

Entitlement to a disability rating in excess of 40 percent 
for a low back disorder (identified as intervertebral disc 
syndrome, status-post laminectomy L4-5 with six pedicle 
screw fixation and two rods, L5-S1 diskectomy; and L4-S1 
fusion with bone graft), is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


